Ordered upon the Petitioner’s August 7, 1975 Petition for Writ of Habeas Corpus —Excessive Bail, the August 7, 1975 Rule to Show Cause, the August 15, 1975 Response and August 18, 1975 Supplemental Response to Rule to Show Cause, and the August 19, 1975 Motion for Final Disposition; the Petitioner’s prayer in his August 7, 1975 Petition requesting “reasonable Bail to guarantee his appearance for Trial” is granted and the trial Court is hereby directed to reduce the Petitioners’ bond pending appeal to Two Hundred and Twenty-Five Thousand ($225,000.00) and 00/100 Dollars.